Citation Nr: 0840686	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to a combined rating in excess of 40 percent for 
residuals of a left knee injury from June 8, 2007.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2007 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
30% rating for the veteran's left knee disability (but 
assigned the rating under Codes 5010-5261, for arthritis with 
limitation of extension, in place of the previous code 
designation, i.e., Code 5257, for subluxation and/or 
instability).  An interim rating decision in October 2007 
increased the rating for the veteran's service-connected left 
knee disability to a combined 40% rating (based on a 
formulation of 30% under Codes 5010-5260, for arthritis with 
limitation of flexion and 10% under Code 5261 (for limitation 
of extension)(while noting that limitation of flexion 
remained unchanged), effective June 8, 2007.  The veteran has 
not disagreed with the effective dates assigned.  Because the 
combined rating is less than the maximum possible under 
applicable schedular criteria (and since the veteran 
continues to express dissatisfaction with the rating), the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This matter is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

Given the diagnostic code designations assigned, the 
explanations in the August and October 2007 rating decisions, 
and the clinical data associated with the claims file, the 
rationale for the current rating assigned is not entirely 
clear.  However, it is quite clear from the record that the 
veteran has severe left knee disability (and that the knee is 
not over-rated).  

Regarding the matter remaining before the Board, i.e., the 
rating for the left knee disability from June 8, 2007 it 
appears likely that there is pertinent (indeed critical) 
evidence outstanding which must be secured prior to any 
informed determination on the appellate issue.  First of all, 
in June 2007 correspondence. A Dr. P.S. advised that he is 
participating in treatment of the veteran for his left knee 
disability.  Records of such treatment are not associated 
with the claims file.  Furthermore, in a report of an initial 
evaluation in July 2007, Dr. M.H. noted that the veteran had 
severe left knee disability and would be scheduled for TKA 
(total knee arthroplasty at his convenience).  The veteran 
later (in August 2007) advised that he was scheduled to have 
the TKA performed by Dr. M.H. in March 2008.  It is now 
November 2008, and neither the reports of treatment by Dr. 
M.H. after July 2007, nor the records of any surgical 
intervention since August 2007 have been associated with the 
claims file.  In that regard, it is noteworthy that if the 
TKA took place as planned, the veteran's left knee disability 
would be currently rated (100%) under Code 5055.  
Consequently, development for the outstanding records must be 
completed.  

Finally, the record does not show that the veteran has 
received the specific notice required in claims for increase, 
as outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
As the claim is being remanded anyway, the RO will have the 
opportunity to correct this deficiency without additional 
delay in the ultimate determination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran with 
notice required in increased compensation 
claims, as outlined by the Court in 
Vazquez-Flores v. Peake.  This should 
specifically include notice of the 
criteria in diagnostic Codes 5256-5261, as 
well as those in Code 5055.  He should 
have the opportunity to respond/supplement 
the record.  

2.  The RO should ask the veteran to 
identify any and all sources of treatment 
and/or evaluation he has received for his 
left knee disability since June 2007 (and 
to provide releases for records of any 
private providers identified).  The RO 
should secure for the claims file complete 
records of all such treatment from the 
sources identified; specifically included 
among the records secured should be 
records of all treatment during this 
period the veteran received from Drs. P.S. 
and M.H. and complete clinical records 
leading up to, of, and in follow-up to any 
TKA (if such was performed).  

3.  If a TKR was not performed the RO 
should then arrange for the veteran to be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected left knee disability.  
The examiner must review the veteran's 
claims folder in conjunction with the 
examination.  All clinical findings should 
be reported in detail.  The findings must 
include range of motion studies (to 
include any limitations due to pain, any 
ankylosis, and any limitations due to 
flexion contractures) as well as specific 
notations as to whether there is 
subluxation or instability and, if so, the 
degree of such.  The examiner must explain 
the rationale for any opinions given.  

4.  The RO should then readjudicate the 
claim (applying Code 5055 if there was a 
TKA, to include based on examination upon 
one year following implantation, as 
appropriate).  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

